Citation Nr: 0927189	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-33 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1941 to 
November 1944. The Veteran died in April 2003; the appellant 
is his widow.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision in which the RO denied the appellant's claim for 
service connection for the cause of the Veteran's death. In 
March 2004, the appellant filed a notice of disagreement 
(NOD). A statement of the case (SOC) was issued in August 
2004, and the appellant filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2004.

In September 2007, the Board denied the claim for service 
connection for the cause of the Veteran's death.  The 
Veteran, in turn, appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2009, 
counsel for the appellant and for the VA Secretary filed a 
Joint Motion for Remand and to Stay Further Proceedings.  
Later in April 2009, the Court entered an Order, vacating the 
September 2007 Board decision, and remanding the claim to the 
Board for further proceedings consistent with the Joint 
Motion.  That motion directed the Board to provide additional 
reasons and bases for its determination that a medical 
opinion was not necessary in the case.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for the Veteran's 
cause of death has been accomplished.

2.  The Veteran's death certificate lists the immediate cause 
of death as metastatic lung cancer; coronary artery disease, 
and chronic obstruction pulmonary disease (COPD) are listed 
as underlying causes.

3.  At the time of the Veteran's death, service connection 
was in effect for shell fragment wound (SFW) of the right leg 
(rated as 20 percent disabling); psychoneurosis, anxiety 
(rated as 0 percent disabling,  or, noncompensable); malaria 
(rated as noncompensable); and residuals of SFW of the back 
(rated as noncompensable). His combined disability rating was 
20 percent, effective September 23, 1951.

4.  There was evidence of a small radiopaque metallic foreign 
body in the left lower thoracic area of the Veteran's lung 
more than 20 years after service; at the time of the 
Veteran's death, CT scans were negative for any evidence of 
shrapnel in the Veteran's lungs.

5. Competent medical evidence does not establish that a 
disability of service origin caused or contributed 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met. 38 U.S.C.A. §§ 1110, 1310, 5103, 
5105A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing. See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part. See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008). Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a Veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO). Id; see also Pelegrini, 18 Vet. App. at 112. See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant. Id.

In this appeal, in an October 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate a claim for service 
connection for the cause of the Veteran's death, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The February 2004 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of that letter. While this letter did not specifically 
provided the appellant with the conditions for which the 
Veteran was service connected at the time of his death, 
written statements by and on behalf of the appellant clearly 
indicate an awareness of these requirements and of the 
disabilities for which service connection was in effect.  The 
appellant's contentions are that the SFW of the back caused 
or aggravated the Veteran's lung cancer or accelerated his 
death.  The appellant has thus demonstrated an awareness of 
what is needed to substantiate her claim for service 
connection for the cause of the Veteran's death.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007). Consequently, 
any error in this regard was cured by actual knowledge on the 
part of the claimant.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records, post-service private medical 
records, as well as outpatient treatment records from the VA 
Medical Center (VAMC) in Fayetteville, North Carolina.  Also 
of record and considered in connection with the claim on 
appeal are various written statements provided by the 
appellant and by her representative, on her behalf.  For 
reasons expressed in more detail, below, the Board has 
determined that no further RO action on this claim, prior to 
appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 3.303 
(2008). Service connection may also be granted for disability 
(or death) that is proximately due to or the result of a 
service-connected disability. 38 C.F.R. § 3.310(a) (2008).

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2008).  
Service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2008).  To be considered a 
contributory cause of death, it must be shown that service- 
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2008).  It is not sufficient to show that 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

The Veteran died on April [redacted], 2003, at age 83.  The death 
certificate lists the immediate cause of death as metastatic 
lung cancer.  Coronary artery disease and COPD are listed as 
underlying causes.  No autopsy was performed.  

At the time of the Veteran's death, service connection was in 
effect for shell fragment wound (SFW) of the right leg (rated 
as 20 percent disabling); psychoneurosis, anxiety (rated as 0 
percent disabling,  or noncompensable); malaria (rated as 
noncompensable); and residuals of SFW of the back (rated as 
noncompensable).  His combined disability rating was 20 
percent, effective September 23, 1951.

Initially, the Board notes that the appellant does not 
contend, and the record does not suggest, that the conditions 
resulting in the Veteran's death were directly related to 
service.  Service connection was not established for lung 
cancer, coronary artery disease or COPD, and the Veteran's 
service treatment records are silent in regard to any 
respiratory or heart disorder.  The report of November 1944 
separation examination includes a notation that the Veteran's 
cardiovascular system and lungs were "normal".  The Board 
also points out that, in October 1967, the RO denied service 
connection for COPD.  While the Veteran initially evidenced 
disagreement with the denial, and a SOC was issued, he never 
filed  a substantive appeal.

In her NOD and substantive appeal, the appellant asserts that 
shrapnel in the Veteran's lung was a contributory cause of 
his death by causing the Veteran's lung cancer and 
contributing to his COPD.  After review of the record, the 
Board finds that there is no competent evidence to support 
the appellant's assertion, and, thus,  no basis to award  
service connection for the cause of the Veteran's death.  

The claims file includes the report of a September 1967 VA 
examination reflecting a notation  that a small radiopaque 
metallic foreign body was seen in the left lower thoracic 
area.  VA outpatient treatment records, dated in May 1979 and 
November 1980, show that the Veteran had raised the question 
whether shrapnel in his back caused either pain under his 
right shoulder blade or arthritis in his neck.  In both 
instances, it was noted the Veteran was told that any such 
connection was doubtful.  Additional VA treatment records, 
dated from June 1999 to April 2003, reflect treatment of the 
Veteran's lung and liver cancers, urinary difficulties, 
hyponatermia, a painful hernia, and the Veteran's death at 
the Fayetteville VAMC.

Private treatment records, dated from May 2002 to March 2003, 
reflect treatment for chemotherapy and side effects of 
chemotherapy.  An August 2002 private record reveals that a 
VA hospital first treated the Veteran for pneumonia in June 
2002, but that subsequent CT scans showed lung cancer which 
had metastasized into the liver.  A January 2003 private 
record notes that the Veteran's coronary artery disease was 
treated many years before at a VA hospital.  Private CT scans 
in 2002 and 2003 reflect evidence of COPD and interstitial 
fibrosis (in November 2002) but are negative for any evidence 
of shrapnel in the Veteran's lungs.

The aforementioned medical evidence indicates that there was 
evidence of a small radiopaque metallic foreign body in the 
left lower thoracic area of the Veteran's lung more than 20 
years after service.  At the time of the Veteran's death, 
however, CT scans were negative for any evidence of shrapnel 
in the Veteran's lungs.  Contrary to contentions of the  
appellant's attorney,  a radiopaque metallic foreign body 
would undoubtedly  have continued to appear on a CT scan 
study, if, in fact,  present.  Moreover, there is no medical 
evidence or opinion even suggesting a basis for an award of  
service connection for the cause of the Veteran's death in 
this case, and neither the appellant nor her attorney has 
identified or even alluded to the existence of any such 
medical evidence or opinion.

The Board notes, as pointed out in the Joint Motion, that  no 
medical opinion has obtained to address the questions of 
whether any SFW of the back, with retained metallic foreign 
body, could be related to the development of the Veteran's 
lung cancer, or have accelerated his death.  After review of 
the record, however, the Board concludes that a remand for 
such an opinion is not necessary to decide the claim.  See 
38 U.S.C.A. § 5103A (West 2008); 38 C.F.R. § 3.159(c)(4) 
(2008).  

Pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 

Here, however, the standards of McLendon are not met in this 
case, as there simply is no persuasive indication that any 
service-connected disability or disability of service origin 
present at death is in any way associated with the Veteran's 
death.  The Board finds that, notwithstanding any earlier 
medical notation, the medical evidence at a time frame 
pertinent to the Veteran's death-primarily, the CT scans 
conducted in connection with the Veteran's treatment for lung 
cancer-simply does not show that the Veteran had a retained 
metallic foreign body at the time of his death.  The Board 
finds that the later diagnostic studies constitute more 
probative (persuasive) evidence on the question of whether 
the Veteran actually had retained shrapnel in the back or in 
any area of the body in proximity to the lungs at any time 
pertinent to his death.  See. e.g., Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  The Board emphasizes that there is nothing 
in the governing legal authority requiring a medical opinion 
based on pure conjecture; indeed, the provisions of 38 C.F.R. 
§ 3.102-which sets forth the benefit-of-the-doubt doctrine, 
prohibits an award of service connection on such a basis.

Further, the record does not support a finding that any of 
the Veteran's existing service-connected disabilities-
residuals of SFW of the right leg, malaria, or psychoneurosis 
and anxiety-caused or contributed substantially or 
materially to cause his death.  Significantly, there is no 
competent evidence or opinion to even suggest that any 
disability of service origin led to the development of lung 
cancer, coronary artery disease or COPD.  

As the existing evidence provides no reasonable possibility 
that further medical opinion would aid in substantiating the 
claim, such assistance is not considered necessary in this 
case.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); 
McLendon.

In addition to the medical and other objective evidence, the 
Board has considered the assertions advanced by and on the 
appellant's behalf in connection with the claim on appeal.  
However, to the extent that these assertions are being 
offered to either establish that the Veteran did have 
retained shrapnel near his lungs, or that there existed a 
medical nexus between such any such shrapnel and the 
Veteran's death, such evidence must fail.  Medical matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As  lay persons without appropriate medical 
training or expertise, neither the appellant nor her attorney 
is competent to persuasively establish the required elements 
of the appellant's claim on the basis of assertions, alone.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the Veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


